UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported):November 2, 2009 Trycera Financial, Inc. (Exact Name of Registrant as Specified in its Charter) Nevada 000-30872 33-0910363 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 1656 Reunion Avenue, Suite 250, South Jordan, UT (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code:(801) 446-8802 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act oSoliciting material pursuant to Rule 14a-12 under the Exchange Act oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers In connection with the increase of the authorized shares of common stock of the Company as described below, the number of shares authorized under the Company’s 2004 Stock Option/Stock Issuance Plan was increased from 10,000,000 to 250,000,000. Item 5.03Amendment to Articles of Incorporation or Bylaws; Change in Fiscal Year Effective November 2, 2009, the Company filed Articles of Amendment which increased the authorized number of common shares from 100,000,000 to 2,000,000,000. Item 9.01Financial Statements and Exhibits Exhibit No. Description Location Articles of Incorporation, as amended Attached SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Trycera Financial, Inc. Date: November 6, 2009 By: /s/Ray A. Smith Ray A. Smith, President
